Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This office action is responsive to claims filed on 10/28/2021.
Claims 1, 3-15 are examined in this office action.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1, 3-7, 9-10 and 12-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KOBBEN (EP0903219A2).
Regarding claim 1, KOBBEN disclose A dunnage conversion machine ([0024]-[0027], Figs. 1-2), comprising:
a conversion assembly (26) having a forming assembly (36) for shaping a stock material into a relatively lower density strip of dunnage [0015]-[0017], 
a feed assembly (42) downstream of the forming assembly (36, Fig. 1), the feed assembly having at least one rotating element (44) to draw a stock material through the forming assembly (36); 
a severing assembly (28) downstream of the conversion assembly (26) to sever discrete lengths of dunnage products from the strip of dunnage produced by the conversion assembly [0016]; and 
an output chute (12) downstream of the severing assembly (28), configured to receive dunnage products from the severing assembly [0015]-[0017]; 
wherein the output chute (12) includes a housing (Figs. 1-2) having a passage (78) therethrough, the passage (78) having an inlet at an inlet end (@ around 114), and an outlet at an outlet end (118) spaced from the inlet end (Fig. 1), the passage (78) extending in a downstream direction from the inlet to the outlet (Fig. 1); 
wherein the output chute (12) includes a lower guide surface (114) that defines a bottom side of the passage (Fig. 1), the lower guide surface (114) having an upstream end toward the inlet and a downstream end (Fig. 1) toward the outlet (Figs. 1-2), and
 the upstream end (proximate 114 at the inlet) is spaced from a centerline of the passage a distance that is greater than a distance that the downstream end (proximate 118 @ the exit end) is spaced from the centerline of the passage to provide an inclined surface (Figs. 1-2), such that a cross-section of the passage decreases from the inlet to the outlet (“To increase the distance traveled by a pad after ejection from the output chute 12, the upper and lower guide segments at the downstream exit portion 118 of passageway 78 can be spaced in a slightly converging manner, thereby reducing the height of the passageway and increasing the compression force on the pad for more positive gripping and propelling of a pad” [0024]) 
wherein the lower guide surface (114) includes at least one rotating element (drive rollers as described in [0024]-[0025]) that is driven to move the lower guide surface toward the outlet ([0022]-[0024]).

Regarding claim 3, further including a power source (motor, 92) adapted to drive at least one of the at least one rotating element ([0022).
Regarding claim 4, wherein the lower guide surface (114) is defined by a conveyor belt ([0022]-[0024]).
Regarding claim 5, further comprising an upper guide surface (112) that defines a top side of the passage (78) that is spaced from and nonparallel to the lower guide surface (114), the upper guide surface (112) having an upstream end (proximate 114 at the inlet) toward the inlet and a downstream end toward the outlet (Fig. 17), the upstream end (proximate 114 at the inlet) is spaced from a centerline of the passage a distance that is greater than a distance that the downstream end is spaced from the centerline of the passage to provide an inclined surface; wherein the upper guide surface and the lower guide surface converge to a minimum spacing therebetween adjacent the outlet ((“To increase the distance traveled by a pad after ejection from the output chute 12, the upper and lower guide segments at the downstream exit portion 118 of passageway 78 can be spaced in a slightly converging manner, thereby reducing the height of the passageway and increasing the compression force on the pad for more positive gripping and propelling of a pad” [0024]).
Regarding claim 6, wherein the upper guide surface (112) is defined by a conveyor belt ([0024]-[0027]).
Regarding claim 7, wherein each of the upper (112) and lower guide (114) surfaces includes at least two rotating members ([0019] and [0022]-[0024] and Fig.3).
Regarding claim 9, wherein the upper (112) and lower guide surfaces (114) are resilient (belts are known to have some form of resiliency to them).
Regarding claim 10, wherein downstream ends of the upper and lower guide surfaces are in a fixed position (Fig. 2 and [0022]-[0027).
Regarding claim 12, wherein the lower guide surface (114) is a conveyor belt configured to provide a continuous surface from the upstream end of the lower guide member to the downstream end of the lower guide member ([0022]-[0027], the guide members themselves are made of sets of belts).
Regarding claim 13, wherein output chute (12) includes a housing (130) having left and right side walls (104 and 106) that define opposing sides of the passage through the output chute (Fig. 2).
Regarding claim 14, An output chute (12) for a dunnage conversion machine (Fig. 1) that converts a stock material into a less dense dunnage product [0015]-[0017], comprising: a housing (Figs. 1-2) having a passage therethrough (78), the passage (78) having an inlet at an inlet end (@ around 114), and an outlet at an outlet end (118) spaced from the inlet end (Figs. 1-2), the passage (78) extending in a downstream direction from the inlet to the outlet (figs. 1-2), and 
a lower conveyor belt (80) arranged to define a lower side of the passage (78), the lower conveyor belt having an upstream end toward the inlet and a downstream end toward the outlet (Fig. 1-2), the upstream end is spaced from a centerline of the passage further than the downstream end is spaced from the centerline of the passage to provide an inclined surface, such that a cross-section of the passage decreases from the inlet to the outlet (“To increase the distance traveled by a pad after ejection from the output chute 12, the upper and lower guide segments at the downstream exit portion 118 of passageway 78 can be spaced in a slightly converging manner, thereby reducing the height of the passageway and increasing the compression force on the pad for more positive gripping and propelling of a pad” [0024]).
Regarding claim 15, further comprising an upper conveyor belt (belt of upper guide surface 112) arranged to define an upper side of the passage (Fig. 1-2), the upper conveyor belt (belt of upper guide surface 112) having an upstream end toward the inlet and a downstream end toward the outlet (Fig. 17), the upstream end is spaced from a centerline of the passage further than the downstream end is spaced from the centerline of the passage to provide an inclined surface, such that a cross-section of the passage decreases from the inlet to the outlet (“To increase the distance traveled by a pad after ejection from the output chute 12, the upper and lower guide segments at the downstream exit portion 118 of passageway 78 can be spaced in a slightly converging manner, thereby reducing the height of the passageway and increasing the compression force on the pad for more positive gripping and propelling of a pad” [0024]).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 8 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over KOBBEN (EP0903219A2).
Regarding claim 8, KOBBEN disclose the dunnage conversion machine according to claim 5 including the upper(112) and lower guide surfaces (114) been closest to each other adjacent the outlet (See Fig. 1-2).
However, William does not disclose that the upper and lower guide surfaces are space apart by 20mm.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the lower and upper guide of KOBBEN to be spaced apart 20mm. Because the Applicant did not disclose any criticality or significance with respect to the criticality of the ranged being 20mm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable range involves only routine skill in the art. In re Aller, 105 USPQ 233.
it would have also been well-known and obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the distance between the two guide surfaces to be 20mm, as a matter of choice, to attain an optimal passing of the sheet at a slower rate through such a modification. See MPEP § 2144.04(IV).
Regarding claim 11, KOBBEN disclose the dunnage conversion machine according to claim 5 including the upper(112) and lower guide surfaces (114)  (See Figs. 1-2).
However, William does not disclose wherein a distance from the closest spacing of the upper and lower guide members to the input end of the chute is at least 140 mm.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified KOBBEN dunnage machine so that the distance of the upper and lower guide members to the input end of the chute is at least 140 mm. Because the Applicant did not disclose any criticality or significance with respect to the criticality of the ranged being 140mm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable range involves only routine skill in the art. In re Aller, 105 USPQ 233. it would have also been well-known and obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the distance between the two guide surfaces and the input end of the chute to be 140mm, as a matter of choice, to attain an optimal passing of the sheet at a slower rate through such a modification. See MPEP § 2144.04(IV).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See “Notice of References Cited”.
Simmons et al. (US 6217501 B1), teaches A dunnage conversion machine ([0024]-[0027], Figs. 1-2), comprising:
a conversion assembly (26) having a forming assembly (36) for shaping a stock material into a relatively lower density strip of dunnage, a feed assembly (42) downstream of the forming assembly (36, Fig. 1), the feed assembly having at least one rotating element (44); a severing assembly (28) and an output chute (12) downstream of the severing assembly (28), configured to receive dunnage products from the severing assembly [0015]-[0017]; wherein the output chute (12) includes a housing (Figs. 1-2) having a passage (78) therethrough, wherein the output chute (12) includes a lower guide surface (90) and wherein the lower guide surface (90) includes at least one rotating element (drive rollers 108, 110).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS E IGBOKWE whose telephone number is (571)272-1124.  The examiner can normally be reached on M-F 8 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on (571) 270-1926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NICHOLAS E IGBOKWE/Examiner, Art Unit 3731/ANDREW M TECCO/Primary Examiner, Art Unit 3731